DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 11/10/2022 have been entered.  In the amendment, the specification has been amended.  Claims 1, 8-11, 14, and 16 have been amended.  Claims 3 and 20 have been cancelled. 
The objections to the specification have been withdrawn. 
The rejections of claims 8, 9, 11, 12, 14, and 16 under 35 U.S.C. 112(b) have been withdrawn. 

Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive. 
Applicant’s first argument (Remarks, pp. 8-9) stipulates that an obviousness rejection based on Suzuki in combination with Bright fails to include the elements necessary to support such a rejection.  It is noted, though, that Applicant did not dispute the application of Suzuki for any limitation for which it was applied as a reference (instead, Applicant incorporated the limitations of claim 3 into claims 1 and 10).  Further, Bright is clearly one of ordinary skill in the art (at the time  the invention of  US 8,683,982 was made.  Moreover, the rejection clearly stated what the applied prior art (Suzuki) taught, and what it lacked.  Applicant’s further argument is that “some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness” must be present.  Applicant appears to allege that the Office Action’s finding that the combination of Bright’s magnetostrictive element comprising terbium, dysprosium, and iron with the actuator as taught by Suzuki is obvious, “since such combination is well known and well adapted to use as an element in an actuator” is a mere conclusory statement.  However, the MPEP, as well as its cited case law, appears to support just such a finding.  See for example, one or more of the exemplary rationales discussed in MPEP 2143, for example, the listed exemplary rationales (A)-(D): 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended the independent claims to now recite "wherein energization waveforms between start and stop points are of a smooth and continuously differentiable shape … ”.  However, nowhere in the specification are any continuity or differentiability properties of any waveform discussed (continuity and differentiability both require reference to values over an interval – e.g., the epsilon-delta definition of continuity, or the definition of a derivative as a limit of a sequence of ratios; mere reference in the specification to a start time or an end time does not suffice as a discussion of values over an interval.  Consequently, Applicant’s amendment contains new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 8,254,603) in view of Bright (US 8,683,982) and Geller (US 10,081,105). 
As to claim 1, Suzuki teaches an actuator (col. 1, lines 15-18, lines 49-51) comprising: 
a magnetostrictive element (col. 3, line 66 to col. 4, line 2): 
operably connected to a solenoid coil (col. 3, line 66 to col. 4, line 2; 
preloaded to a default length (col. 4, lines 9-17); 
having an expanded length greater than the default length (col. 4, lines 9-17, implied); 
having a compressed length less than the default length (col. 4, lines 9-17, implied), wherein the compressed length of the magnetostrictive element is not less than a length at which permanent mechanical degradation of the magnetostrictive element occurs (the limitation “wherein the compressed length of the magnetostrictive element is not less than a length at which permanent mechanical degradation of the magnetostrictive element occurs” appears to be a mere statement of desired outcome and thus has no patentable weight); 
an output element disposed proximate to a terminal end of the actuator and movable between an original position and an actuated position (col. 3, lines 39-45); 
wherein the solenoid coil is energized from a lower level to a higher level during expansion or contraction of the magnetostrictive element (col. 4, lines 9-17, the current being a controlling current for expansion and contraction of a magnetostrictive element necessarily means it has a lower level and a higher level). 
 However. Suzuki does not teach that the magnetostrictive element comprises terbium, dysprosium, and iron, or that energization waveforms between start and stop points are of a smooth and continuously differentiable shape suitable for eliminating all frequencies except a desired mechanical resonant frequency.  
Bright teaches a rare earth alloy with magnetostrictive properties and suitable use as an actuator and analogous to a piezoelectric element (col. 3, lines 32-48), and therefore suggests that the magnetostrictive element comprises terbium, dysprosium, and iron.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an actuator comprising: a magnetostrictive element: operably connected to a solenoid coil; having an expanded length greater than the default length; having a compressed length less than the default length, wherein the compressed length of the magnetostrictive element is not less than a length at which permanent mechanical degradation of the magnetostrictive element occurs; an output element disposed proximate to a terminal end of the actuator and movable between an original position and an actuated position; wherein the solenoid coil is energized from a lower level to a higher level during expansion or contraction of the magnetostrictive element as taught by Suzuki, in combination with the magnetostrictive element comprising terbium, dysprosium, and iron as suggested by Bright, since such combination is well known and well adapted to use as an element in an actuator. 
Geller teaches use of a continuously differentiable function for driving an actuator (col. 3, line 61 to col. 4, line 2), and therefore suggests that energization waveforms between start and stop points are of a smooth and continuously differentiable shape suitable for eliminating all frequencies except a desired mechanical resonant frequency (It is noted that the feature “suitable for eliminating all frequencies except a desired mechanical resonant frequency” is a mere statement of desired outcome, having no patentable weight).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an actuator comprising: a magnetostrictive element: operably connected to a solenoid coil; having an expanded length greater than the default length; having a compressed length less than the default length, wherein the compressed length of the magnetostrictive element is not less than a length at which permanent mechanical degradation of the magnetostrictive element occurs; an output element disposed proximate to a terminal end of the actuator and movable between an original position and an actuated position; wherein the solenoid coil is energized from a lower level to a higher level during expansion or contraction of the magnetostrictive element as taught by Suzuki, in combination with energization waveforms between start and stop points being of a smooth and continuously differentiable shape suitable for eliminating all frequencies except a desired mechanical resonant frequency as suggested by Geller, since such combination enables providing better actuator mechanical performance. 
As to claim 2, Suzuki further teaches a biasing element operably connected to an output element and configured to bias the magnetostrictive element in its default length position (col. 4, lines 9-17, silicon rubber and screw behind fixed plate). 
As to claim 4, Suzuki further teaches that the magnetostrictive element is subject to a magnetic field from not less than one permanent magnet secured proximate to the magnetostrictive element (col. 4, line 3). 
As to claim 5, Suzuki further teaches that a length of the magnetostrictive element is selectively variable between the expanded length and compressed length to selectively displace the output element by the expansion or compression of the magnetostrictive element (col. 3, lines 39-45; col. 4, lines 9-17). 
As to claim 6, Suzuki as modified by Bright and Geller teaches the actuator of claim 1 as discussed above.  However. Suzuki does not teach that the solenoid coil comprises one or more windings of conductive wire and further that the one or more windings of conductive wire are wound around a bobbin.  Bright teaches one or more windings of conductive wire on a bobbin to provide a coil for producing a magnetic field to effect magnetostriction of a rare earth element transducer (col. 9, line 37 to col. 10, line 34), and therefore suggests that the solenoid coil comprises one or more windings of conductive wire and further that the one or more windings of conductive wire are wound around a bobbin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the actuator of claim 1 as taught by Suzuki as modified by Bright and Geller, in combination with the solenoid coil comprising one or more windings of conductive wire and further the one or more windings of conductive wire being wound around a bobbin as suggested by Bright, since such combination enables efficient and fast excitation of the magnetostrictive element into mechanical motion. 
As to claim 7, Suzuki as modified by Bright and Geller teaches the actuator of claim 1 as discussed above.  However. Suzuki does not teach a magnetic flux return path comprising at least a fixed end cap at an end of the actuator opposite the terminal end.  Bright teaches a configuration of a magnetostrictive element inside a housing and with a tail pole piece at its fixed end (FIG. 2, reference number 26, the tail pole is fixed and otherwise screw-adjustable; col. 9, lines 37-47), and therefore suggests a magnetic flux return path comprising at least a fixed end cap at an end of the actuator opposite the terminal end.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the actuator of claim 1 as taught by Suzuki as modified by Bright and Geller, in combination with a magnetic flux return path comprising at least a fixed end cap at an end of the actuator opposite the terminal end as suggested by Bright, since such combination better enables preventing magnetic flux leakage and weakening of the magnetostrictive for a given applied current. 
As to claim 8, Suzuki as modified by Bright and Geller teaches the actuator of claim 7 as just discussed.  However. Suzuki does not teach that the magnetic flux return path further comprises a movable end cap at the terminal end.  Bright teaches a configuration of a magnetostrictive element inside a housing and with a head pole piece at its movable end (FIG. 2, reference number 28, the head pole is movable to effect motion of a master piston; col. 9, lines 37-47), and therefore suggests that the magnetic flux return path further comprises a movable end cap at the terminal end.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the actuator of claim 7 as taught by Suzuki as modified by Bright and Geller, in combination with the magnetic flux return path further comprising a movable end cap at the terminal end as suggested by Bright, since such combination better enables preventing magnetic flux leakage and weakening of the magnetostrictive for a given applied current. 
As to claim 10, Suzuki teaches a method for creating vibration (Title) comprising the steps of: 
providing an actuator having a magnetostrictive element electromagnetically connected to a solenoid coil (col. 3, line 66 to col. 4, line 2), a biasing element (col. 4, lines 9-17), and an output element (col. 3, lines 39-45); 
energizing the solenoid coil from a lower magnitude to a higher magnitude to cause expansion of the magnetostrictive element or de-energizing the solenoid coil from a higher magnitude to a lower magnitude to cause compression of the magnetostrictive element (col. 4, lines 9-17, the current being a controlling current for expansion and contraction of a magnetostrictive element necessarily means it has a lower level and a higher level); and 
displacing the output element by the expansion or the compression of the magnetostrictive element (col. 3, lines 39-45). 
However. Suzuki does not teach that the magnetostrictive element comprises terbium, dysprosium, and iron, or that energization waveforms between start and stop points are of a smooth and continuously differentiable shape suitable for eliminating all frequencies except a desired mechanical resonant frequency.  
Bright teaches a rare earth alloy with magnetostrictive properties and suitable use as an actuator and analogous to a piezoelectric element (col. 3, lines 32-48), and therefore suggests that the magnetostrictive element comprises terbium, dysprosium, and iron.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a method for creating vibration comprising the steps of: providing an actuator having a magnetostrictive element electromagnetically connected to a solenoid coil, a biasing element, and an output element; energizing the solenoid coil from a lower magnitude to a higher magnitude to cause expansion of the magnetostrictive element or de-energizing the solenoid coil from a higher magnitude to a lower magnitude to cause compression of the magnetostrictive element; and displacing the output element by the expansion or the compression of the magnetostrictive element as taught by Suzuki, in combination with the magnetostrictive element comprising terbium, dysprosium, and iron as suggested by Bright, since such combination is well known and well adapted to use as an element in an actuator. 
Geller teaches use of a continuously differentiable function for driving an actuator (col. 3, line 61 to col. 4, line 2), and therefore suggests that energization waveforms between start and stop points are of a smooth and continuously differentiable shape suitable for eliminating all frequencies except a desired mechanical resonant frequency (It is noted that the feature “suitable for eliminating all frequencies except a desired mechanical resonant frequency” is a mere statement of desired outcome, having no patentable weight).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a method for creating vibration comprising the steps of: providing an actuator having a magnetostrictive element electromagnetically connected to a solenoid coil, a biasing element, and an output element; energizing the solenoid coil from a lower magnitude to a higher magnitude to cause expansion of the magnetostrictive element or de-energizing the solenoid coil from a higher magnitude to a lower magnitude to cause compression of the magnetostrictive element; and displacing the output element by the expansion or the compression of the magnetostrictive element as taught by Suzuki, in combination with energization waveforms between start and stop points being of a smooth and continuously differentiable shape suitable for eliminating all frequencies except a desired mechanical resonant frequency as suggested by Geller, since such combination enables providing better actuator mechanical performance. 
As to claim 17, Suzuki as modified by Bright and Geller teaches the method of claim 10 as discussed above.  However. Suzuki does not teach winding the solenoid coil around a bobbin.  Bright teaches one or more windings of conductive wire on a bobbin to provide a coil for producing a magnetic field to effect magnetostriction of a rare earth element transducer (col. 9, line 37 to col. 10, line 34), and therefore suggests winding the solenoid coil around a bobbin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 10 as taught by Suzuki as modified by Bright and Geller, in combination with winding the solenoid coil around a bobbin as suggested by Bright, since such combination enables efficient and fast excitation of the magnetostrictive element into mechanical motion. 
As to claim 19, Suzuki further teaches a system comprising: 
a control signal (col. 4, lines 9-17, controlling current); 
a source of energy for the control signal (col. 4, lines 21-25; “driven” implies a source of energy); 
the actuator of claim 1 (see art cited in rejection of claim 1, above); and 
a mechanism configured to be mechanically moved when the actuator receives the control signal (col. 3, lines 39-45; col. 4, lines 9-15). 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Bright and Geller, and further in view of Engdahl et al. (US 4,914,412). 
As to claim 9, Suzuki as modified by Bright and Geller teaches the actuator of claim 7 as discussed above.  However. Suzuki does not teach that the magnetic flux return path further comprises a cylinder and a plurality of disks fabricated of ferromagnetic material.  Engdahl teaches a magnetic circuit completely enclosed by a ferromagnetic cylinder and ferromagnetic discs (Figure, reference numbers 3, 4, and 7; col. 3, lines 16-22, lines 29-31), and therefore suggests that the magnetic flux return path further comprises a cylinder and a plurality of disks fabricated of ferromagnetic material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the actuator of claim 7 as taught by Suzuki as modified by Bright and Geller, in combination with the magnetic flux return path further comprising a cylinder and a plurality of disks fabricated of ferromagnetic material as suggested by Engdahl, since such combination enables obtaining optimum function with as small a leakage as possible. 
As to claim 18, Suzuki as modified by Bright and Geller teaches the method of claim 10 as discussed above.  However, Suzuki does not teach returning magnetic flux along a path defined in part by a moveable end cap, a fixed end cap, a cylinder, and a plurality of disks.  
Bright teaches a configuration of a magnetostrictive element inside a housing with a tail pole piece at its fixed end (FIG. 2, reference number 26, the tail pole is fixed and otherwise screw-adjustable; col. 9, lines 37-47), a head pole piece at its movable end (FIG. 2, reference number 28, the head pole is movable to effect motion of a master piston; col. 9, lines 37-47), and a ferromagnetic heath (col. 9, lines 37-47), and therefore suggests returning magnetic flux along a path defined in part by a moveable end cap, a fixed end cap, and a cylinder.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 10 as taught by Suzuki as modified by Bright and Geller, in combination with returning magnetic flux along a path defined in part by a moveable end cap, a fixed end cap, and a cylinder as suggested by Bright, since such combination better enables preventing magnetic flux leakage and weakening of the magnetostrictive for a given applied current.  
Engdahl teaches a magnetic circuit completely enclosed by a ferromagnetic cylinder and ferromagnetic discs (Figure, reference numbers 3, 4, and 7; col. 3, lines 16-22, lines 29-31), and therefore suggests returning magnetic flux along a path defined in part by a cylinder and a plurality of disks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 10 as taught by Suzuki as modified by Bright and Geller, in combination with returning magnetic flux along a path defined in part by a cylinder and a plurality of disks as suggested by Engdahl, since such combination enables obtaining optimum function with as small a leakage as possible. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Bright and Geller, and further in view of Nagasawa (US 6,315,277). 
As to claim 11, Suzuki as modified by Bright and Geller teaches the method of claim 10 as discussed above.  However, Suzuki does not teach that the solenoid coil is energized and de-energized in periods that coincide with a harmonic mechanical resonant frequency of a combination of the actuator and a load.  Nagasawa teaches a magnetostrictive element in an electromagnetic actuator where a coil is intermittently energized according to a current pulse signal so as to provide an active vibration damping effect (Title; col. 4, lines 58-59: “magnetostrictive element”; col. 16, line 59 to col. 17, line 10), and therefore suggests that the solenoid coil is energized and de-energized in periods that coincide with a harmonic mechanical resonant frequency of a combination of the actuator and a load.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 10 as taught by Suzuki as modified by Bright and Geller, in combination with the solenoid coil being energized and de-energized in periods that coincide with a harmonic mechanical resonant frequency of a combination of the actuator and a load as suggested by Nagasawa, since such combination enables providing improved vibration damping characteristics. 
As to claim 12, Suzuki as modified by Bright, Geller, and Nagasawa teaches method of claim 11 as discussed above.  However, Suzuki does not teach that energizing the solenoid coil causes the output element to be displaced in a direction away from a terminal end of the actuator.  Geller further teaches that current inversion, i.e., polarity reversal, results in movement in an opposite direction (col. 3, lines 25-32), and therefore suggests energizing the solenoid coil causing the output element to be displaced in a direction away from a terminal end of the actuator.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 11 as taught by Suzuki as modified by Bright, Geller, and Nagasawa, in combination with energizing the solenoid coil causing the output element to be displaced in a direction away from a terminal end of the actuator as suggested by Geller, since such combination enables implementation of a current control device for movement of the actuator in one direction or another to satisfy design goals. 

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Bright and Geller, and further in view of Saji (US 9,184,664).  
As to claims 13-16, Suzuki as modified by Bright and Geller teaches the method of claim 10 as discussed above.  However, Suzuki does not teach that the applied electrical input begins with zero slope, that the applied electrical input begins at zero, that the applied electrical input ends with zero slope, and that the applied electrical input ends at zero.  Saji teaches a “soft-start” for an inductance in the same magnetic circuit as a magnetostrictive element (col. 2, lines 29-33), and therefore suggests that the applied electrical input begins with zero slope, that the applied electrical input begins at zero, that the applied electrical input ends with zero slope, and that the applied electrical input ends at zero.  Moreover, the specification does not indicate any particular advantage resulting from zero slope or near zero electrical input at the limits of applying the input, so that the limitations of claims 13-16 are also considered to be mere design choices with no patentable weight, and hence claims 13-16 are obvious with or without consideration of the teachings of Saji. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645